EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s attorney, Peter Keros, on 03/29/21.
The application has been amended as follows: 
Claim 1 is amended to recite: 
A system, comprising: 
a wheel having a wheel resonant frequency;
a vehicle body having a body resonant frequency;
a first absorber, a dynamic absorber, and a third absorber;
the third absorber attached to the vehicle body;
the first absorber between the third absorber and the wheel, the first absorber including a solenoid valve; and 
the dynamic absorber attached to the wheel and including a housing defining a cavity, a dynamic absorber mass, and a spring, the dynamic absorber mass and the spring disposed in the cavity; 
wherein the first absorber is designed to dampen a plurality of frequencies in a first frequency range including the body resonant frequency, the dynamic absorber is designed to dampen a plurality of frequencies in a second frequency range including the wheel resonant frequency, the third absorber is designed to dampen a plurality of frequencies in a third frequency range; 
wherein the plurality of frequencies in the first frequency range that are dampened by the first absorber are not included in the plurality of frequencies in the third frequency range that are dampened by the third absorber, and the plurality of frequencies in the third frequency range that are dampened by the third absorber are not included in the plurality of frequencies in the first frequency range that are dampened by the first absorber; 
wherein the wheel resonant frequency is not in either of the first frequency range or the third frequency range.  
Claims 9 and 10 are cancelled.
Claim 14 is amended to recite:
A system, comprising:
a semi-active shock absorber having an outer surface; 
a dynamic absorber including a housing defining a cavity, a spring, and a dynamic absorber mass, the dynamic absorber mass and the spring disposed in the cavity, the dynamic absorber disposed coaxially with the semi-active shock absorber and around the outer surface of the semi-active shock absorber; and
a third shock absorber;
wherein the semi-active shock absorber is designed to reduce a magnitude of vibrations having frequencies in a first frequency range including a body resonant frequency of a vehicle body, the dynamic absorber is designed to reduce a magnitude of vibrations having frequencies in a second frequency range including a wheel resonant frequency of a wheel, including at least one frequency not in the first frequency range, and the third shock absorber is designed to reduce a magnitude of vibrations having frequencies in a third frequency range;
wherein the frequencies in the first frequency range are not included in the third frequency range, and the frequencies in the third frequency range are not included in the first frequency range.
Claim 19 is amended to recite:
A shock absorber assembly, comprising:
first absorber;
a dynamic absorber including a housing defining a cavity, a dynamic absorber mass, and a spring, the dynamic absorber mass and the spring disposed in the cavity; 
a third absorber attachable to a vehicle body, the vehicle body having a body resonant frequency;
the dynamic absorber attachable to a wheel, the wheel having a wheel resonant frequency;
the first absorber attached to the third absorber and attachable to the wheel;
wherein the first absorber is a semi-active shock absorber tuned to dampen a plurality of frequencies in a first frequency range including the body resonant frequency; 
wherein the dynamic absorber mass and the spring are tuned to dampen a plurality of frequencies in a second frequency range including the wheel resonant frequency; 
wherein the third absorber is tuned to dampen a plurality of frequencies in a third frequency range
wherein the first absorber, the dynamic absorber, and the third absorber are unitary; 
wherein the plurality of frequencies in the first frequency range that are dampened by the first absorber are not included in the plurality of frequencies in the third frequency range that are dampened by the third absorber, and the plurality of frequencies in the third frequency range that are dampened by the third absorber are not included in the plurality of frequencies in the first frequency range that are dampened by the first absorber; 
wherein the wheel resonant frequency is not in either of the first frequency range or the third frequency range.
Claims 1, 3-7, 11-16 and 18-20 are allowed. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838.  The examiner can normally be reached on M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                         March 29, 2021